Case 3:15-md-02672-CRB Document 7029-6 Filed 01/13/20 Page 1 of 35




          &YIJCJU
      Case 3:15-md-02672-CRBECF
Case 2:16-cr-20394-SFC-APP    Document 7029-6
                                No. 84 filed     Filed 01/13/20
                                             05/19/17           Page 2Page
                                                        PageID.1734    of 351 of 34




   1                          UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
   2                               SOUTHERN DIVISION

   3
          UNITED STATES OF AMERICA,
   4
                                  Plaintiff,
   5
                -v-                                       Case No. 16-20394
   6
          VOLKSWAGEN AG,
   7
                                  Defendant./
   8
                                     SENTENCING HEARING
   9                               BEFORE HON. SEAN F. COX
                                United States District Judge
  10                                867 U.S. Courthouse
                               231 West Lafayette Boulevard
  11                              Detroit, Michigan 48226

  12                            (Friday, April 21, 2017)

  13      APPEARANCES:            JOHN K. NEAL, ESQUIRE
                                  BENJAMIN SINGER, ESQUIRE
  14                              MARK CHUTKOW, ESQUIRE
                                  JENNIFER L. BLACKWELL, ESQUIRE
  15                              Appearing on behalf of the Government.

  16                              CHRISTOPHER S. NIEWOEHNER, ESQUIRE
                                  JASON M. WEINSTEIN, ESQUIRE
  17                              Appearing on behalf of Defendant
                                  Volkswagen AG.
  18
          ALSO PRESENT:           MANFRED DOESS, ESQUIRE
  19
          COURT REPORTER:         MARIE METCALF, CVR, CM
  20                              Federal Official Court Reporter
                                  867 U.S. Courthouse
  21                              231 W. Lafayette Boulevard
                                  Detroit, Michigan 48226
  22                              metcalf_court@msn.com

  23

  24

  25


                                                                                 1
      Case 3:15-md-02672-CRBECF
Case 2:16-cr-20394-SFC-APP    Document 7029-6
                                No. 84 filed     Filed 01/13/20
                                             05/19/17           Page 3Page
                                                        PageID.1735    of 352 of 34

                                U.S.A. v. Volkswagen AG

   1                                 TABLE OF CONTENTS

   2      PROCEEDINGS - FRIDAY, APRIL 21, 2017

   3

   4      WITNESSES:                                                   PAGE:

   5      (None called)

   6

   7

   8

   9

  10

  11      EXHIBITS:                                                RECEIVED:

  12      (None offered)

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25


                                                                                 2
      Case 3:15-md-02672-CRBECF
Case 2:16-cr-20394-SFC-APP    Document 7029-6
                                No. 84 filed     Filed 01/13/20
                                             05/19/17           Page 4Page
                                                        PageID.1736    of 353 of 34

                               U.S.A. v. Volkswagen AG

   1                 Detroit, Michigan

   2                 Friday, April 21, 2017

   3                 At about 9:52 a.m.

   4                                   *       *      *

   5                 DEPUTY COURT CLERK:       All rise.     The United States

   6      District Court for the Eastern District of Michigan is in

   7      session.    The Honorable Sean Cox presiding.           Please be

   8      seated.

   9                 The Court calls case number 16-20394, United States

  10      of America versus Volkswagen AG.          Counsel, please turn the

  11      microphones toward you and state your appearances for the

  12      record.

  13                 MR. NEAL:     Good morning, Your Honor.

  14                 John Neal appearing on behalf of the United States.

  15                 THE COURT:     Good morning.

  16                 MR. SINGER:     Ben Singer appearing on behalf of the

  17      United States.

  18                 THE COURT:     Good morning.

  19                 MS. BLACKWELL:        May it please the Court, Jennifer

  20      Blackwell on behalf of the United States.

  21                 THE COURT:     Good morning.

  22                 MR. CHUTKOW:      Good morning, Your Honor.        Mark

  23      Chutkow for the United States.

  24                 THE COURT:     Good morning.

  25                 MR. WEINSTEIN:        Good morning, Your Honor.


                                                                                 3
      Case 3:15-md-02672-CRBECF
Case 2:16-cr-20394-SFC-APP    Document 7029-6
                                No. 84 filed     Filed 01/13/20
                                             05/19/17           Page 5Page
                                                        PageID.1737    of 354 of 34

                               U.S.A. v. Volkswagen AG

   1                 Jason Weinstein and Chris Niewoehner on behalf of

   2      Volkswagen.

   3                 And with us at counsel table is Manfred Doess,

   4      General Counsel at Volkswagen.

   5                 THE COURT:     Good morning, as well.

   6                 MR. DOESS:     Good morning, Your Honor.

   7                 THE COURT:     Now, who will be representing Volkswagen

   8      for the purposes of this hearing?

   9                 MR. WEINSTEIN:      Mr. Doess will, Your Honor.

  10                 THE COURT:     Mr. Doess, could you state your full

  11      name for the record, please?

  12                 MR. DOESS:     My name is Manfred Doess.         I'm the

  13      General Counsel of Volkswagen.

  14                 THE COURT:     And sir, it's my understanding that you

  15      are fluent in English and do not need the assistance of an

  16      interpreter, is that correct?

  17                 MR. DOESS:     That's correct, Your Honor.

  18                 THE COURT:     Thank you very much.

  19                 Before proceeding, I would like to provide some

  20      background information relating to this case, this criminal

  21      case against VW and related cases.

  22                 On January 11 of this year 2017, the government and

  23      Volkswagen entered into a plea agreement under Rule 11, and

  24      the government filed the third superseding information

  25      charging VW with three criminal counts.


                                                                                 4
      Case 3:15-md-02672-CRBECF
Case 2:16-cr-20394-SFC-APP    Document 7029-6
                                No. 84 filed     Filed 01/13/20
                                             05/19/17           Page 6Page
                                                        PageID.1738    of 355 of 34

                               U.S.A. v. Volkswagen AG

   1                 Count One, conspiracy to defraud the United States,

   2      to commit wire fraud, and to violate the Clean Air Act.

   3      Count Two, obstruction of justice.           And Count Three, entry of

   4      goods by false statement.

   5                 The government then filed an unopposed motion and

   6      memorandum to authorize alternative victim notification

   7      procedures pursuant to 18 U.S.C. Section 3771(d)(2).               In it,

   8      the government has acknowledged that it has various

   9      obligations under the Crime Victims Rights Act.              It explained

  10      that it would be impractical to identify and to provide

  11      individual notice of every public proceeding to each

  12      potential victim directly or proximately harmed by the

  13      charged scheme to defraud in the criminal cases and asked

  14      this Court to adopt a reasonable procedure for providing

  15      notice to the potential crime victims in these criminal

  16      cases, allowing the government to provide notice to the

  17      victims through three different websites maintained and

  18      regularly updated by the government.           This Court granted the

  19      motion on February 7, 2017.

  20                 This Court later directed the government to include

  21      information on those websites advising victims that they may

  22      submit written victim impact statements to the Court through

  23      the assigned probation officer, which had to be received by

  24      April 12, 2017.

  25                 The Court notes that two miscellaneous cases that


                                                                                 5
      Case 3:15-md-02672-CRBECF
Case 2:16-cr-20394-SFC-APP    Document 7029-6
                                No. 84 filed     Filed 01/13/20
                                             05/19/17           Page 7Page
                                                        PageID.1739    of 356 of 34

                               U.S.A. v. Volkswagen AG

   1      are related to the criminal action were filed by the alleged

   2      victims of the criminal offenses.          Miscellaneous case numbers

   3      17-50280 and 17-50336.        In those cases, the alleged victims

   4      asked the Court to reject the Rule 11 and order restitution

   5      for the crime victims.

   6                 Meanwhile, the government and Volkswagen filed a

   7      motion in this case, and similar filings in both

   8      miscellaneous cases, asking the Court to find under 18 U.S.C.

   9      Section 3663A(c)(3) that individual restitution is not

  10      appropriate in the criminal case.

  11                 On March 10, 2017, this Court held a plea hearing in

  12      the criminal case against VW.          At that time VW entered a

  13      guilty plea as to Counts One, Two, and Three of the third

  14      superseding information.        And this Court accepted that guilty

  15      plea on behalf of the corporation.           At the end of the

  16      March 10 hearing, this Court took the Rule 11 Agreement under

  17      advisement and referred the matter to the probation

  18      department for the preparation of a presentence report.

  19                 That, of course, brings us to today, the date and

  20      time set for the sentencing hearing under -- or for VW and

  21      determination whether or not this Court is going to accept

  22      the Rule 11.

  23                 First of all, though, I would like to ask Mr. Neal

  24      the following question -- or Mr. Chutkow.            Have you had the

  25      opportunity to review the presentence report prepared by


                                                                                 6
      Case 3:15-md-02672-CRBECF
Case 2:16-cr-20394-SFC-APP    Document 7029-6
                                No. 84 filed     Filed 01/13/20
                                             05/19/17           Page 8Page
                                                        PageID.1740    of 357 of 34

                               U.S.A. v. Volkswagen AG

   1      probation?

   2                 MR. NEAL:     We have, Your Honor.

   3                 THE COURT:     And does the government have any

   4      objection, addition, deletion, or correction it would like to

   5      make to the presentence report?

   6                 MR. NEAL:     It does not, Your Honor.

   7                 THE COURT:     All right.     Mr. Weinstein, have you had

   8      the opportunity to review the presentence report with your

   9      client?

  10                 MR. WEINSTEIN:      We have, Your Honor.

  11                 THE COURT:     And do you have any objection, addition,

  12      correction, or deletion you wish to bring to my attention?

  13                 MR. WEINSTEIN:      We do not, Your Honor.

  14                 THE COURT:     Mr. Doess, have you had the opportunity

  15      to review the presentence report with your attorneys?

  16                 MR. DOESS:     I had, Your Honor.

  17                 THE COURT:     And do you have any objection, addition,

  18      correction, or deletion that you wish to bring to my

  19      attention?

  20                 MR. DOESS:     No, Your Honor.

  21                 THE COURT:     Thank you very much.       All right.

  22                 As you are all aware this is a juncture in the

  23      proceeding where I must determine whether to accept or reject

  24      the Rule 11 Agreement.        Under this particular Rule 11

  25      Agreement, the Court's authority is limited to either


                                                                                 7
      Case 3:15-md-02672-CRBECF
Case 2:16-cr-20394-SFC-APP    Document 7029-6
                                No. 84 filed     Filed 01/13/20
                                             05/19/17           Page 9Page
                                                        PageID.1741    of 358 of 34

                               U.S.A. v. Volkswagen AG

   1      acceptance or rejection of the specific sentence set forth in

   2      the Rule 11 Agreement.        The Court further notes that there is

   3      one important aspect in the Rule 11 Agreement that needs to

   4      be addressed or noted, certainly.          It provides for no

   5      restitution for victims in connection with this criminal

   6      case.    That's at pages 14 and 15 of the Rule 11 Agreement.

   7      And that states as follows; (e) Restitution.             No order of

   8      restitution is appropriate in this case pursuant to 18 U.S.C.

   9      Section 3663A(c)(3), as the number of identifiable victims is

  10      so large as to make restitution impracticable and/or

  11      determining complex issues of fact related to the cause or

  12      amount of victim's losses would complicate or prolong the

  13      sentencing process to a degree that the need to provide

  14      restitution to any victim is outweighed by the burden on the

  15      sentencing process.

  16                 Moreover, again, this is in the Rule 11 as noted in

  17      paragraph 2(a) above, the defendant has already -- defendant,

  18      of course, is VW -- has already agreed to compensate members

  19      of the class in In Re Volkswagen Clean Diesel Marketing,

  20      Sales Practices, and Products Liability Litigation, which is

  21      currently in the Northern District of California, which

  22      consists of individuals who purchased affected vehicles as

  23      described in Exhibit 2 of the Rule 11.

  24                 First question.      Mr. Neal or Mr. Weinstein, do

  25      either one of you wish this Court to accept the Rule 11


                                                                                 8
     Case 3:15-md-02672-CRBECF
Case 2:16-cr-20394-SFC-APP  Document
                               No. 84 7029-6   Filed 01/13/20
                                      filed 05/19/17          Page 10
                                                       PageID.1742    of 359 of 34
                                                                    Page
                               U.S.A. v. Volkswagen AG

   1      Agreement?

   2                 MR. NEAL:    Yes, Your Honor.       The government moves

   3      that the Court accept the Rule 11 Agreement.

   4                 THE COURT:     Could you tell me why the government

   5      believes this Court should accept the Rule 11?

   6                 MR. NEAL:    Yes, Your Honor.       Would you like me to

   7      focus specifically on restitution issue or speak to the Rule

   8      11 Agreement more broadly?

   9                 THE COURT:     Very broadly the Rule 11 Agreement, and

  10      then specifically the restitution issue.

  11                 MR. NEAL:    Very good.

  12                 Your Honor, at the plea hearing in this case, the

  13      government as well as Volkswagen AG put on the record a

  14      number of the considerations that are laid out in the Rule 11

  15      Agreement that counsel in favor of it's acceptance.              I don't

  16      want to repeat myself, but I think maybe the best way to

  17      frame this issue for the Court is to talk about why the plea

  18      agreement is in the public interest and consistent with the

  19      sentencing factors the Court is to consider under Section

  20      3553(a) of Title 18.

  21                 Start out talking about the nature and circumstances

  22      of the offense.      This is a very serious offense.         The Court

  23      has noted that in the past.        The plea agreement and the

  24      sentencing provisions in the plea agreement take it

  25      seriously.     There's a $2.8 billion criminal fine that's


                                                                                9
      Case 3:15-md-02672-CRBECF
Case 2:16-cr-20394-SFC-APP    Document 7029-6
                                No. 84 filed     Filed 01/13/20
                                             05/19/17           Page 11
                                                        PageID.1743     of 35
                                                                      Page  10 of 34
                                U.S.A. v. Volkswagen AG

    1      called for in the plea agreement.          It's one of the largest

    2      criminal fines in a corporate matter that we have seen

    3      certainly in this jurisdiction, even nationally in the past

    4      number of years.

    5                 This case is ending with a guilty plea as opposed to

    6      some lesser form of resolution by Volkswagen AG.              That's not

    7      necessarily a common form of resolution in a corporate case.

    8      Many of these resolve via deferred prosecution agreements.

    9                 The fact that Volkswagen AG is pleading guilty to a

   10      series of criminal offenses, and there's a detailed statement

   11      of facts supporting that guilty plea, is, you know, a very

   12      significant benefit to the public and a significant aspect to

   13      this resolution.

   14                 There is the plea agreement, as Your Honor knows,

   15      calls for the appointment of a corporate compliance monitor.

   16      It would like to announce that the government has selected a

   17      team headed by Larry Thompson to fulfill this function.

   18      Larry Thompson is a former Deputy Attorney General at the

   19      Department of Justice, a former General Counsel of the Pepsi

   20      Corporation. Someone with a distinguished career in both

   21      public-service and in the private sector.            And Mr. Thompson

   22      has assembled a team in which the government has considerable

   23      confidence.     That team includes individuals with expertise in

   24      German law, German corporate structures, environmental law,

   25      the automotive industry, automotive compliance, and the


                                                                                  10
      Case 3:15-md-02672-CRBECF
Case 2:16-cr-20394-SFC-APP    Document 7029-6
                                No. 84 filed     Filed 01/13/20
                                             05/19/17           Page 12
                                                        PageID.1744     of 35
                                                                      Page  11 of 34
                                U.S.A. v. Volkswagen AG

    1      government has a great deal of confidence that Mr. Thompson's

    2      team will ensure that Volkswagen AG complies with all of the

    3      provisions of the Rule 11 Agreement moving forward and in

    4      compliance with federal law moving forward.

    5                 I think, again, the nature and circumstances of this

    6      offense were very, very serious.          There was an intentional

    7      effort on the part of a major corporation to evade US law and

    8      to lie to US regulators.

    9                 I think these provisions in the Rule 11 Agreement,

   10      the fine, the fact that it is a guilty plea, and the fact

   11      that there is a corporate monitor who will be appointed all

   12      are a reflection of the seriousness of the offense here.

   13                 Turning to the history and characteristics of the

   14      offender, I think the agreement takes this into account as

   15      well.   It takes it into account appropriately.            The statement

   16      of facts makes clear that this was not the act of a rogue

   17      employee at Volkswagen, but rather, this was a very

   18      intentional decision on the part of the corporation to engage

   19      in this misconduct.       That is a negative factor that I think

   20      the Court should take into account in imposing sentence in

   21      this case.    I believe the Rule 11 Agreement did take this

   22      into account.

   23                 The Rule 11 also took into account certain aspects

   24      of Volkswagen AG's behavior that weigh in a more favorable

   25      light for the corporation.        The company did cooperate in a


                                                                                  11
      Case 3:15-md-02672-CRBECF
Case 2:16-cr-20394-SFC-APP    Document 7029-6
                                No. 84 filed     Filed 01/13/20
                                             05/19/17           Page 13
                                                        PageID.1745     of 35
                                                                      Page  12 of 34
                                U.S.A. v. Volkswagen AG

    1      way that provided substantial assistance to the United States

    2      in conducting our criminal investigation, both of Volkswagen

    3      AG and corporate entities and with respect to individuals.

    4                 The corporation has agreed to pay a $1.5 billion

    5      civil penalty, and also has engaged in the process, which

    6      I'll talk a little bit more about in a moment, whereby it

    7      compensates individual consumers for the losses that were

    8      associated with Volkswagen's misconduct in a very fulsome

    9      way.   So I think that's under the consideration that the

   10      agreement appropriately takes into account when assessing

   11      Volkswagen's history and characteristics.

   12                 With respect consideration of deterrence, brother

   13      counsel for Volkswagen AG can address specific deterrence

   14      perhaps better than the government can in this case.               But I

   15      think it's fair to say that this entire process has a very

   16      significant impact on Volkswagen AG.           It's had a very

   17      significant financial impact.         It's had a very significant

   18      reputational impact.

   19                 The appointment of a compliance monitor will ensure

   20      that Volkswagen AG's culture changes in a positive way and

   21      will ensure that Volkswagen is in compliance with all of its

   22      obligations in these agreements and in compliance with

   23      federal law.     So I think the agreements appropriately will

   24      deter Volkswagen from engaging in this sort of conduct in the

   25      future.


                                                                                  12
      Case 3:15-md-02672-CRBECF
Case 2:16-cr-20394-SFC-APP    Document 7029-6
                                No. 84 filed     Filed 01/13/20
                                             05/19/17           Page 14
                                                        PageID.1746     of 35
                                                                      Page  13 of 34
                                U.S.A. v. Volkswagen AG

    1                 THE COURT:     What about the restitution issue?

    2                 MR. NEAL:    Turning to the restitution issue, Judge,

    3      I think the position of both parties is that criminal

    4      restitution in this matter would unduly delay the sentencing

    5      process and would involve a very complex undertaking by this

    6      Court to assess individual restitution for individuals who

    7      seek it through this process.         There is a separate civil

    8      proceeding in the United States District Court for the

    9      Northern District of California that has provided a

   10      resolution for individuals who purchased the affected

   11      vehicles.

   12                 The government's position, and we stated this at the

   13      plea hearing, is that that process provides for more

   14      financial recompense for individuals than they would be able

   15      to receive through a criminal restitution process.              And I

   16      believe that's why more than 99.5 percent of all affected

   17      plaintiffs have agreed to seek restitution through that

   18      process or agree to seek compensation through that process

   19      rather than seeking compensation through the criminal

   20      process.

   21                 There were a handful of plaintiffs who opted out of

   22      the process in California and issued filings and

   23      miscellaneous dockets with this Court.           It appears that what

   24      those individuals are seeking in terms of restitution is the

   25      full value of the vehicle at the time they purchased it plus


                                                                                   13
      Case 3:15-md-02672-CRBECF
Case 2:16-cr-20394-SFC-APP    Document 7029-6
                                No. 84 filed     Filed 01/13/20
                                             05/19/17           Page 15
                                                        PageID.1747     of 35
                                                                      Page  14 of 34
                                U.S.A. v. Volkswagen AG

    1      interest.    And, Your Honor, that does not take account for

    2      the value associated with their use of the vehicle for how

    3      many years they have been driving it, so consequently, that

    4      would be a windfall for those individuals, and that it

    5      disfavored the case law.

    6                 If we were to make an appropriate restitution

    7      determination for those opt-out individuals, there are really

    8      two ways of doing it.       One way of doing it is the way it was

    9      done in the civil process, which took the value of the

   10      vehicles as of September 2015 when the fraud was uncovered

   11      and then applied a premium on top of that, which would not be

   12      available through restitution.         I should note the opt-out

   13      plaintiff specifically rejected that method of calculating

   14      restitution.

   15                 So I think the only other method of calculating

   16      restitution here would be to try to account on an

   17      individualized way for the diminution of value from of -- or

   18      the value of the use of the vehicle for every individual

   19      plaintiff from the time they purchased it until the present.

   20      That would be a complex undertaking.           It's really unnecessary

   21      and would unduly burden the sentencing process here.

   22                 So the government does not feel criminal restitution

   23      is appropriate in this matter.         Thank you, Judge.

   24                 THE COURT:     Mr. Weinstein, could you tell me why I

   25      should accept the Rule 11, and in particular, focus on the


                                                                                  14
      Case 3:15-md-02672-CRBECF
Case 2:16-cr-20394-SFC-APP    Document 7029-6
                                No. 84 filed     Filed 01/13/20
                                             05/19/17           Page 16
                                                        PageID.1748     of 35
                                                                      Page  15 of 34
                                U.S.A. v. Volkswagen AG

    1      issue of restitution.

    2                 MR. WEINSTEIN:      Sure.   With the Court's permission,

    3      I'll be very brief on why you should accept the -- we believe

    4      you should accept the Rule 11, and I'll ask Mr. Niewoehner to

    5      address this specific restitution issue.

    6                 The Court gave us an opportunity at the plea on

    7      March 10th to articulate why we believe the plea agreement

    8      was appropriate and I won't repeat everything I said then.

    9      Here -- and Mr. Neal was very thorough in going through the

   10      3553(a) factors.      I'll just emphasize a couple of points.

   11                 As I said on March 10th at the plea, this is

   12      unquestionably very serious misconduct, and we believe that

   13      this plea agreement provides an appropriately serious

   14      sanction for that misconduct.          Volkswagen, Your Honor, owned

   15      up to what it did wrong.        Volkswagen has worked extremely

   16      hard and continues to work extremely hard to make it right.

   17      Today's proceeding is an important step in that process.               The

   18      monitorship that Mr. Neal referenced will be another

   19      important part of that process.

   20                 The plea agreement, we believe, appropriately takes

   21      into account all of the things that Volkswagen has done to

   22      try to make right what it did wrong including its

   23      extraordinary cooperation.        I recognize "extraordinary" is a

   24      word that gets overused a lot and particularly in context

   25      such as this.     But in my view, it is a term that is


                                                                                  15
      Case 3:15-md-02672-CRBECF
Case 2:16-cr-20394-SFC-APP    Document 7029-6
                                No. 84 filed     Filed 01/13/20
                                             05/19/17           Page 17
                                                        PageID.1749     of 35
                                                                      Page  16 of 34
                                U.S.A. v. Volkswagen AG

    1      appropriately applied here.

    2                 The cooperation that Volkswagen provided and

    3      continues to provide in the ongoing investigations of

    4      individuals is truly extraordinary.          Volkswagen's efforts to

    5      make things right with the customers -- which Mr. Niewoehner

    6      can address in a moment -- through the civil settlements are

    7      also truly extraordinary, and certainly unprecedented in my

    8      experience.     And Volkswagen's efforts to remediate the

    9      environment which are ongoing, of course, are also quite

   10      significant.

   11                 In our view, the plea agreement appropriately

   12      captures the significance of the misconduct and what

   13      Volkswagen did wrong and the significance and aggressiveness

   14      of Volkswagen's efforts to make it right.            We believe for

   15      those reasons the plea agreement is in the government's

   16      interest, we believe it's in Volkswagen's interest, and we

   17      absolutely believe it's in the public's interest.

   18                 With the Court's permission, I'll ask Mr. Niewoehner

   19      to address restitution.

   20                 THE COURT:     Certainly.

   21                 MR. NIEWOEHNER:      Your Honor, we agree with the

   22      government that this is the unusual case where restitution is

   23      not appropriate for the victims.          And that is because this is

   24      an unusual case in the sense that the company has so

   25      aggressively moved to try to compensate the people who were


                                                                                  16
      Case 3:15-md-02672-CRBECF
Case 2:16-cr-20394-SFC-APP    Document 7029-6
                                No. 84 filed     Filed 01/13/20
                                             05/19/17           Page 18
                                                        PageID.1750     of 35
                                                                      Page  17 of 34
                                U.S.A. v. Volkswagen AG

    1      the victims of the crimes to which we've pled guilty.

    2                 We've laid out for you the details of the settlement

    3      offers and agreements.       The two-liter deal has over

    4      99 percent acceptance of those terms, and the three-liter

    5      deal, which the opt-out period closed last Friday, we don't

    6      have final figures yet because things can still be coming in

    7      the mail, but we expect that we're going to get a similar --

    8                 THE COURT:     Can I interrupt you?

    9                 MR. NIEWOEHNER:      Of course.

   10                 THE COURT:     I apologize.     Yesterday I received a

   11      letter from Mr. Weinstein. which I assume the government has

   12      and I'm assuming that Mr. Hilborn would have as well as the

   13      other attorneys representing the victims.

   14                 MR. NIEWOEHNER:      Well, we intend -- what I was

   15      actually about to do was to put on the record what was in the

   16      letter and then I was also going to detail for you some of

   17      the measures we could take to make sure that the folks who

   18      have not opted in would be aware of this deal if that would

   19      be helpful.

   20                 THE COURT:     Okay.   Please.

   21                 MR. NIEWOEHNER:      So we expect that the three-liter

   22      deal will have a very similar weight of people opting in and

   23      accepting the settlement terms.         For the people who did not,

   24      even the two-liter or three-liter deals, what we have agreed

   25      to do, what we would like to do to ensure that just in case


                                                                                  17
      Case 3:15-md-02672-CRBECF
Case 2:16-cr-20394-SFC-APP    Document 7029-6
                                No. 84 filed     Filed 01/13/20
                                             05/19/17           Page 19
                                                        PageID.1751     of 35
                                                                      Page  18 of 34
                                U.S.A. v. Volkswagen AG

    1      anybody had any confusion about what this process might mean

    2      for them, they will know and they will still have an

    3      opportunity to effectively opt-back-in under certain

    4      conditions.

    5                 What Volkswagen has agreed to do for current owners

    6      who opted out of the two-liter settlement with the

    7      three-liter settlement, we will extend to them the

    8      opportunity to participate in the class action settlements.

    9      In particular, Volkswagen will offer eligible current owners

   10      of two-liter vehicles who opted out of the two-liter

   11      settlement from April 28 until May 12 to join the settlement

   12      program in exchange for the same release obtained by members

   13      of the class.     Similarly, if the three-liter settlement is

   14      approved, following the final approval hearing on May 11th,

   15      Volkswagen will likewise offer a two-week opportunity for

   16      eligible current owners who opted out of the class to

   17      participate in the settlement program.

   18                 What we intend to do to ensure the people are aware

   19      of this is several steps.        One, there is a website, a

   20      class-action website that is maintained by Volkswagen.               We

   21      will make this offer.       We will put it there.

   22                 We also expect that the Court in California has a

   23      website and we will put that information there as well.

   24                 The plaintiff steering committee also maintains a

   25      website, and they have agreed that they will put the


                                                                                  18
      Case 3:15-md-02672-CRBECF
Case 2:16-cr-20394-SFC-APP    Document 7029-6
                                No. 84 filed     Filed 01/13/20
                                             05/19/17           Page 20
                                                        PageID.1752     of 35
                                                                      Page  19 of 34
                                U.S.A. v. Volkswagen AG

    1      information on their website.

    2                 And finally, we will all electronically notify -- we

    3      have e-mail addresses of the folks who have opted out and we

    4      will intend to send e-mails to those people individually, as

    5      well as Mr. Hilborn, to make sure that they are all aware --

    6      and Mr. Yarin -- to make sure they are all aware of the terms

    7      of what I just laid out.

    8                 THE COURT:     Okay, very good.      Thank you.

    9                 MR. NIEWOEHNER:      Thank you.

   10                 THE COURT:     Under the Crime Victims Rights Act, a

   11      crime victim is a person directly and proximately harmed as a

   12      result of the offense.       That's 18 U.S.C. Section 377E.

   13                 At this time the Court will allow any alleged

   14      victims or representatives of alleged victims the opportunity

   15      to address the Court as to their respective positions as to

   16      whether or not this Court should accept or reject the Rule 11

   17      agreement.

   18                 I will start with the victims in case number

   19      17-50336, who are represented by Mr. Hilborn and

   20      Mr. Melkersen.

   21                 Is Mr. Hilborn or Mr. Melkersen present in the

   22      Court?   Okay, I don't hear or see anybody.

   23                 All right.     I do have their statements, as well as

   24      certain victim statements as well.

   25                 The next is case number 17-50280, Mr. Yarin.


                                                                                  19
      Case 3:15-md-02672-CRBECF
Case 2:16-cr-20394-SFC-APP    Document 7029-6
                                No. 84 filed     Filed 01/13/20
                                             05/19/17           Page 21
                                                        PageID.1753     of 35
                                                                      Page  20 of 34
                                U.S.A. v. Volkswagen AG

    1                 Is Mr. Yarin present in the courtroom?           All right.

    2      So we don't have -- no one has appeared in case number

    3      17-50336, nor 17-50280.

    4                 Are there any other victims in any cases that wish

    5      to address the Court?

    6                 None.   Okay.

    7                 For the record, I have received a total of three

    8      victim impact statements.        The first victim impact statement

    9      is from an attorney by the name of Stephen Webster who

   10      indicates that he represents six alleged victims who have

   11      filed civil actions against Volkswagen.

   12                 That statement includes calculations as to how much

   13      restitution each of these victims believe they are entitled

   14      to, along with documentation regarding the purchase of

   15      Volkswagen vehicles.

   16                 The second victim impact statement which is 19 pages

   17      long, is from Mr. Yarin, the individual who initiated case

   18      number 17-50280.

   19                 Among other things, Mr. Yarin contends that

   20      restitution should be provided to victims in connection with

   21      the criminal case.      Mr. Yarin also asserts that the Court

   22      should impose a greater fine against VW than set forth in the

   23      Rule 11 Agreement.

   24                 The third victim is an individual -- I'm sorry.             The

   25      third victim impact statement is from Richard Lloyd, who has


                                                                                  20
      Case 3:15-md-02672-CRBECF
Case 2:16-cr-20394-SFC-APP    Document 7029-6
                                No. 84 filed     Filed 01/13/20
                                             05/19/17           Page 22
                                                        PageID.1754     of 35
                                                                      Page  21 of 34
                                U.S.A. v. Volkswagen AG

    1      provided us with a rather interesting statement.              His

    2      statement indicates that he is nearly 80 years old, and that

    3      he has been having computer-related trouble navigating the

    4      system in place relating to this civil settlement program.

    5      He sounds a lot like me when I am on a computer.

    6                 Mr. Lloyd does not ask the Court to order

    7      restitution in the criminal case.          Rather, he indicates he

    8      wishes to accept the civil settlement, and that any help

    9      would be greatly appreciated.         And so perhaps VW will give

   10      him a little help down the road.

   11                 MR. NIEWOEHNER:      Your Honor, for Mr. Lloyd, I

   12      believe we have reached out and sent him a letter, and we

   13      will try to facilitate his use of the system.

   14                 THE COURT:     Thank you.    So this court has carefully

   15      considered all three victim impact statements that were

   16      submitted, and I appreciate the time and effort that went

   17      into the preparation and submission of these statements.

   18                 Now, I have carefully reviewed the statements.             I

   19      have reviewed the applicable case law, and I've considered,

   20      carefully considered the issue.

   21                 So after careful deliberation, and this Court having

   22      considered the arguments, the written motions, and

   23      submissions, this Court finds pursuant to 18 U.S.C. Section

   24      366A (sic), that from the facts in this record, that

   25      determining complex issues of fact relating to the cause or


                                                                                  21
      Case 3:15-md-02672-CRBECF
Case 2:16-cr-20394-SFC-APP    Document 7029-6
                                No. 84 filed     Filed 01/13/20
                                             05/19/17           Page 23
                                                        PageID.1755     of 35
                                                                      Page  22 of 34
                                U.S.A. v. Volkswagen AG

    1      amount of victims' losses would complicate or prolong the

    2      sentencing process to a degree that the need to provide

    3      restitution to any victim is outweighed by the burden on the

    4      sentencing process.

    5                 Therefore, this Court overrules the victim

    6      objections to the Rule 11 Agreement made in connection with

    7      miscellaneous cases 17-50336, and 17-50280 made through the

    8      victim impact statements.

    9                 The Court denies all motions and requests for

   10      restitution in miscellaneous cases 17-50336, and 17-50280,

   11      through the victim impact statements.

   12                 And this Court grants the joint motion for order

   13      under 18 U.S.C. Section 3663A, in criminal case number

   14      16-20397, and related motions, requests made in miscellaneous

   15      case numbers 17-50280, and 17-50336.

   16                 So the bottom line is no restitution shall be

   17      provided to victims in connection with this criminal case.

   18                 Mr. Weinstein, before I impose sentence, is there

   19      anything you wish to say on behalf of your client?

   20                 MR. WEINSTEIN:      Nothing on behalf of my client,

   21      although at the appropriate time Mr. Doess does have a

   22      statement he would like to make to the Court.

   23                 THE COURT:     How about if he waits until after the

   24      government makes its statement?

   25                 MR. WEINSTEIN:      Sure.


                                                                                  22
      Case 3:15-md-02672-CRBECF
Case 2:16-cr-20394-SFC-APP    Document 7029-6
                                No. 84 filed     Filed 01/13/20
                                             05/19/17           Page 24
                                                        PageID.1756     of 35
                                                                      Page  23 of 34
                                U.S.A. v. Volkswagen AG

    1                 THE COURT:     He might have some comments, okay?

    2                 MR. WEINSTEIN:      Okay.

    3                 THE COURT:     Mr. Neal, is there anything you wish to

    4      say on behalf of the government before I impose sentence?

    5                 MR. NEAL:    Nothing further from the government, Your

    6      Honor.

    7                 THE COURT:     Mr. Doess, you have the right to speak

    8      on behalf of VW.

    9                 Is there anything you wish to say to me before I

   10      impose sentence?

   11                 MR. DOESS:     Yes, Your Honor.      Thank you for the

   12      opportunity to address the Court.

   13                 On behalf of Volkswagen, I stand before you today

   14      with remorse, determination, and confidence.

   15                 I stand here with remorse over the misconduct of

   16      this company over a nearly ten-year period.            Volkswagen

   17      deeply regrets the behavior that gave rise to this case.

   18      This misconduct was not consistent with the values of this

   19      company, and plain and simple, it was wrong.

   20                 We let people down, and for that we are deeply

   21      sorry.   I stand here to express the company's determination

   22      that it will continue to take the necessary steps to ensure

   23      that nothing like this ever happens again.

   24                 We have worked tirelessly over the past 18 months to

   25      find out what happened, and to make things right.              That has


                                                                                  23
      Case 3:15-md-02672-CRBECF
Case 2:16-cr-20394-SFC-APP    Document 7029-6
                                No. 84 filed     Filed 01/13/20
                                             05/19/17           Page 25
                                                        PageID.1757     of 35
                                                                      Page  24 of 34
                                U.S.A. v. Volkswagen AG

    1      included moving aggressively to resolve claims by our U.S.

    2      customers and regulators in the U.S., including up to

    3      13 billion in civil settlements, nearly three billion in

    4      environmental remediation, and two billion in investment in

    5      infrastructure for zero emissions vehicles.

    6                 It has included cooperating extensively with the

    7      Department of Justice in its investigation over -- of

    8      responsible individuals.        It has included reaching this plea

    9      agreement and the related consent decree to resolve matters

   10      with DOJ and the EPA, including pleading guilty and agreeing

   11      to pay a total of 4.3 billion U.S. dollars in criminal and

   12      civil penalties.

   13                 And it has included implementing reforms within the

   14      company, including changes in personnel, structure,

   15      processes, and culture, with the goal of strengthening

   16      accountability, enhancing transparency, and helping prevent

   17      something like this from happening again.

   18                 We have made significant strides, but there is much

   19      more to do.     We look forward to working with the monitor, as

   20      we continue to build on reforms we've made so far.

   21                 And finally, I stand here with confidence in the

   22      future of the company because there is a company-wide

   23      commitment from the highest levels of leadership to continue

   24      these reforms.     Volkswagen today is not the same company it

   25      was 18 months ago.      The change process underway is the


                                                                                  24
      Case 3:15-md-02672-CRBECF
Case 2:16-cr-20394-SFC-APP    Document 7029-6
                                No. 84 filed     Filed 01/13/20
                                             05/19/17           Page 26
                                                        PageID.1758     of 35
                                                                      Page  25 of 34
                                U.S.A. v. Volkswagen AG

    1      biggest in our history.

    2                 Volkswagen will continue to press forward with these

    3      and many other important changes to the way we operate so we

    4      can earn back the trust of our stakeholders and build a

    5      better company.      We are working to use what happened here as

    6      an impetus to transform the company and make Volkswagen an

    7      example of how a socially responsible company should act and

    8      lead in the years ahead.

    9                 I want to take this opportunity to apologize on

   10      behalf of the company to the U.S. government, and the other

   11      authorities in the U.S., and most of all to our customers

   12      here in the U.S.      The trust of our customers, our

   13      shareholders, partners, employees, and the general public is

   14      our most important asset.        And we will never stop working to

   15      regain their trust.       Thank you.

   16                 THE COURT:     That you very much, sir.

   17                 At a plea hearing on March 10, 2017, VW pled guilty

   18      to Counts One, Two, and Three, pursuant to a Rule 11

   19      Agreement.    In that Rule 11 Agreement, the parties stipulated

   20      to what they believed was an appropriate sentence in this

   21      case, a fine of $2.8 billion, and a special assessment of

   22      $1200, as well as a period of three years probation.

   23                 However, I have an independent obligation to ensure

   24      that the stipulated sentence as set forth in the Rule 11

   25      Agreement is sufficient but not greater than necessary to


                                                                                  25
      Case 3:15-md-02672-CRBECF
Case 2:16-cr-20394-SFC-APP    Document 7029-6
                                No. 84 filed     Filed 01/13/20
                                             05/19/17           Page 27
                                                        PageID.1759     of 35
                                                                      Page  26 of 34
                                U.S.A. v. Volkswagen AG

    1      comply with the purposes set forth in 18 U.S.C. Section

    2      3553(a).

    3                 The first factor, the nature and circumstances of

    4      the offense, the history and characteristics of the

    5      defendant.    As I said before, and if I recall correctly, as I

    6      said on March 10, 2017, this is a very serious and troubling

    7      case involving an iconic automobile company.             And I truly

    8      mean the word "iconic."

    9                 Mr. Doess and I, I think are about the same age.

   10      And I just remember VW's reputation at least in our community

   11      growing up, and the quality of the product, and the structure

   12      of how the car company operated.          And it was a leader in its

   13      field.   And I just can't believe that VW is in this situation

   14      that it finds itself in today.         Again, this is a very serious

   15      and troubling case involving an iconic automobile company.

   16                 This is a case of deliberate, massive fraud

   17      perpetrated by VW management.         We don't know how far up the

   18      corporate ladder it goes.        Hopefully, the DOJ and probably

   19      more importantly, hopefully, the German government will do

   20      its duty and find out and prosecute those who are responsible

   21      for this massive fraud, this deliberate, massive fraud that

   22      has damaged, again, an iconic automobile company.

   23                 This is deliberate and massive fraud perpetrated

   24      upon the American consumer, and it would seem consumers

   25      throughout the world.       This is also a case, and this is very,


                                                                                  26
      Case 3:15-md-02672-CRBECF
Case 2:16-cr-20394-SFC-APP    Document 7029-6
                                No. 84 filed     Filed 01/13/20
                                             05/19/17           Page 28
                                                        PageID.1760     of 35
                                                                      Page  27 of 34
                                U.S.A. v. Volkswagen AG

    1      very, very troubling to anyone in the legal field.              This is a

    2      case of deliberate destruction of evidence by VW management,

    3      with the participation, and under the supervision of legal

    4      counsel.    Again, this is a case of a deliberate destruction

    5      of evidence by VW management with the participation and under

    6      the supervision of legal counsel.

    7                 This case also involves the failure of the VW

    8      supervisory board, which is government, labor, and

    9      shareholders.     The failure to monitor and -- excuse me.            The

   10      failure to monitor and competently select the management of

   11      VW.

   12                 Now, who has been hurt by this corporate greed?

   13      From what I can see, it's not the managers at VW, the ones

   14      who get paid high salaries and large bonuses.             As always,

   15      it's little guy.      And the VW labor, the VW guy working on the

   16      line, just like the guy working on the line at Ford, GM, or

   17      Chrysler, they get their hourly wage, but so much of what

   18      they can do extra depends on their bonus.            And so again, in

   19      my mind, it is the little guy who's been hurt.

   20                 First it's the consumer.        That consumer who's not

   21      looking to buy a high-end car.         It's that consumer who wants

   22      to buy an economical car from VW for the most part.              That

   23      consumer, not only in the United States, but throughout the

   24      world.   And again, the person who has really been hurt in my

   25      mind is the man or woman at VW who labors to make the car.


                                                                                   27
      Case 3:15-md-02672-CRBECF
Case 2:16-cr-20394-SFC-APP    Document 7029-6
                                No. 84 filed     Filed 01/13/20
                                             05/19/17           Page 29
                                                        PageID.1761     of 35
                                                                      Page  28 of 34
                                U.S.A. v. Volkswagen AG

    1                 Upper management is not going to take a big hit by

    2      the billions of dollars that this fraud has cost VW.               But the

    3      labor at VW is going to lose millions of dollars, millions of

    4      euros in bonus money.

    5                 And I did see Mr. Muller's remarks on paying the

    6      bonuses.    The bonuses have shrunk and will shrink because of

    7      the billions of dollars that VW has to pay out because of the

    8      fraud.   And again, as always when it seems to involve

    9      corporate greed, it's the little guy that's hurt, hurt the

   10      most.

   11                 Now, I think that the mandates of the Rule 11 will

   12      help consumers as well as the working men and women at VW,

   13      but again this corporate greed, this failure of management,

   14      failure of the supervisory board, has cost VW billions of

   15      dollars.    And again, I sound like a broken record, but I feel

   16      so bad, the individuals who will be hurt the most are the

   17      working men and women at VW.

   18                 So considering the nature and circumstances of the

   19      offense, this is a very, very serious offense, and this

   20      corporate greed has, is, and will continue to hurt people.

   21                 I've also considered the need for the sentence

   22      imposed to reflect the seriousness of the offense, to promote

   23      respect for the law, and provide just punishment for the

   24      offense.

   25                 For the corporate defendant, considering the amount


                                                                                  28
      Case 3:15-md-02672-CRBECF
Case 2:16-cr-20394-SFC-APP    Document 7029-6
                                No. 84 filed     Filed 01/13/20
                                             05/19/17           Page 30
                                                        PageID.1762     of 35
                                                                      Page  29 of 34
                                U.S.A. v. Volkswagen AG

    1      of money they're paying out, the billions of dollars they are

    2      paying out, I do believe it does provide just punishment as

    3      to the corporation.

    4                 I've considered the need to afford adequate

    5      deterrence to criminal conduct.         Corporate greed is nothing

    6      new.   It continues.      Hopefully, that this sentence will

    7      somehow cause others who are thinking about or engaging in

    8      fraud, such as the fraud that we saw in this case, not only

    9      in the United States, but throughout the world, to think

   10      twice and cause corporations to not look the other way when

   11      employees are coming up with a scheme that may make them

   12      extra money, may allow them to bypass certain emission

   13      standards or other standards that are required of the

   14      corporation, because the cost in the long run as we can see

   15      with VW, is just so, so enormous and so, so destructive to

   16      the people of the corporation.

   17                 I've considered the need to protect the public from

   18      further crimes by the defendant.          Yes, VW has a lot to do to

   19      adjust its corporate culture from what I've learned, which it

   20      is doing, and from everything I've seen, that it will

   21      aggressively do in the future.         And I don't think VW, at

   22      least, will be in this type of situation again.

   23                 And hopefully, the other corporations involved in

   24      the manufacture and supply of automobiles will have learned

   25      from this as well, and think twice.


                                                                                  29
      Case 3:15-md-02672-CRBECF
Case 2:16-cr-20394-SFC-APP    Document 7029-6
                                No. 84 filed     Filed 01/13/20
                                             05/19/17           Page 31
                                                        PageID.1763     of 35
                                                                      Page  30 of 34
                                U.S.A. v. Volkswagen AG

    1                 Factor D doesn't really apply.

    2                 I've considered the kinds of sentences available and

    3      the sentencing range.

    4                 I have considered all the factors under 18 U.S.C.

    5      Section 3553(a)in imposing the sentence that I'm going to

    6      impose right now.

    7                 Again, VW pled guilty to Counts One, Two, and Three

    8      with a Rule 11 on March 10, 2017.

    9                 Pursuant to the Sentencing Reform Act of 1984, the

   10      Court, considering the sentencing guidelines and the factors

   11      contained in 18 U.S.C. Section 3553(a), which I've just

   12      stated here on the record, hereby orders VW AG to be placed

   13      on probation for a term of three years.

   14                 Further, VW AG shall pay a fine to the Clerk of the

   15      Court, to the United States in the amount of $2.8 billion,

   16      which shall be paid within ten days of the entry of the

   17      judgment, which will probably be entered today or Monday.

   18                 Restitution is waived.       No order of restitution is

   19      appropriate in this case as the number of identifiable

   20      victims is so large as to make restitution impracticable

   21      and/or determining complex issues of fact relating to the

   22      cause or amount of victims' losses to a degree that the need

   23      to provide restitution to any victim is outweighed by the

   24      burden on the sentencing process.

   25                 Moreover, the defendant corporation has agreed to


                                                                                  30
      Case 3:15-md-02672-CRBECF
Case 2:16-cr-20394-SFC-APP    Document 7029-6
                                No. 84 filed     Filed 01/13/20
                                             05/19/17           Page 32
                                                        PageID.1764     of 35
                                                                      Page  31 of 34
                                U.S.A. v. Volkswagen AG

    1      compensate members of the class in In Re Volkswagen Clean

    2      Diesel Marketing Sales Practices and Products Liability

    3      Litigation, which is currently in the Northern District of

    4      California, which consists of individuals who purchased

    5      affected vehicles.

    6                 And of course, I did accept the Rule 11, if I

    7      neglected to say that.       I am accepting the Rule 11.

    8                 VW shall pay a special assessment in the amount of

    9      $1200, to be paid immediately.

   10                 The United States Probation Department shall have

   11      available to it any reports prepared by the independent

   12      compliance monitor in order to monitor the defendant's

   13      corporate compliance, the terms and conditions of probation.

   14                 Reports prepared by the independent monitor shall be

   15      maintained by the United States Attorney's Office for review

   16      by the probation department.

   17                 The VW organization shall abide by the standard

   18      conditions of supervision for organizational defendant as

   19      adopted by the United States District Court for the Eastern

   20      District of Michigan.

   21                 And that will be the sentence of this court.

   22                 All right.     Mr. Neal, has the Court covered all the

   23      sentencing issues?

   24                 MR. NEAL:    It has, Your Honor, with the exception of

   25      the appellate waiver, which I understand the --


                                                                                  31
      Case 3:15-md-02672-CRBECF
Case 2:16-cr-20394-SFC-APP    Document 7029-6
                                No. 84 filed     Filed 01/13/20
                                             05/19/17           Page 33
                                                        PageID.1765     of 35
                                                                      Page  32 of 34
                                U.S.A. v. Volkswagen AG

    1                 THE COURT:     I was going to get to that.         Okay.

    2                 MR. NEAL:    Very well.

    3                 THE COURT:     Mr. Weinstein, has the Court covered all

    4      the appellate -- I'm sorry.         Has the Court covered all the

    5      sentencing issues?

    6                 MR. WEINSTEIN:      You have, Your Honor.

    7                 THE COURT:     Okay.   Is there any objection to the

    8      sentence by the government?

    9                 MR. NEAL:    No objection, Your Honor.

   10                 THE COURT:     Mr. Weinstein, is there any objection to

   11      the sentence by your client?

   12                 MR. WEINSTEIN:      No, Your Honor.

   13                 THE COURT:     Okay.   Now, Mr Doess, you may be

   14      entitled to appellate review of this conviction and sentence.

   15      If you wish to appeal this conviction and sentence, you must

   16      do so within 14 days.

   17                 Do you hear what I just said?

   18                 MR. DOESS:     I understood this, Your Honor.

   19                 THE COURT:     And if you wish to appeal this

   20      conviction and sentence, I would suggest you discuss this

   21      issue immediately with your attorney.

   22                 Do you hear what I just said?

   23                 MR. DOESS:     Yes.    I heard and understood it.

   24                 THE COURT:     Okay.   Mr. Neal, anything else?

   25                 MR. NEAL:    Nothing else, Your Honor.


                                                                                  32
      Case 3:15-md-02672-CRBECF
Case 2:16-cr-20394-SFC-APP    Document 7029-6
                                No. 84 filed     Filed 01/13/20
                                             05/19/17           Page 34
                                                        PageID.1766     of 35
                                                                      Page  33 of 34
                                U.S.A. v. Volkswagen AG

    1                 THE COURT:     Mr. Weinstein, anything else?

    2                 MR. WEINSTEIN:        No, Your Honor.    Thank you.

    3                 THE COURT:     All right.     Thank you.

    4                 DEPUTY COURT CLERK:       All rise.     Court is in recess.

    5                 (Court in recess at 10:39 a.m.)

    6                                   *       *      *

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25


                                                                                  33
      Case 3:15-md-02672-CRBECF
Case 2:16-cr-20394-SFC-APP    Document 7029-6
                                No. 84 filed     Filed 01/13/20
                                             05/19/17           Page 35
                                                        PageID.1767     of 35
                                                                      Page  34 of 34



    1

    2

    3

    4

    5

    6

    7

    8

    9

   10

   11

   12

   13

   14                           C E R T I F I C A T I O N

   15            I, Marie J. Metcalf, Official Court Reporter for the

   16      United States District Court, Eastern District of Michigan,

   17      Southern Division, appointed pursuant to the provisions of

   18      Title 28, United States Code, Section 753, do hereby certify

   19      that the foregoing is a correct transcript of the proceedings

   20      in the above-entitled cause on the date hereinbefore set

   21      forth.

   22                 I do further certify that the foregoing transcript

   23      has been prepared by me or under my direction.

   24      s\Marie J. Metcalf                             April 21, 2017

   25      Marie J. Metcalf, CVR, CM                         (Date)


                                                                                  34
